DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “…wherein the system obtaining a cardiac pulse signal from a sensor placed in a distal area of the upper or lower extremities is an impedance plethysmograph which detects local volume changes in the area near the set of electrodes obtaining the IPG between said extremities.” It is unclear if this refers to “a system configured to obtain a second cardiac pulse signal.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 13-14, 17-18, and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/008138 A1 to Smith et al. (“Smith”).
As to claim 1, Smith discloses a method for estimating pulse transit time (PTT) from measurements obtained exclusively in distal areas of the extremities, comprising: 
a) injecting a high frequency current or voltage between the two upper extremities or between the two lower extremities of a subject so that at least one electrode is located in a distal area of each of the two extremities concerned (see [0040] and [0043] – “Furthermore, as a modulated applied current at a specific frequency, the IPG signal has been found to be relatively immune to ambient noise. The modulated frequency may be chosen to be between 10 kHz and 100 kHz.”);  
b) measuring a voltage at the frequency injected between at least one electrode in a distal area of each of said two extremities ([0035]);  
c) extracting an impedance plethysmograph (IPG) between the two extremities from a pulsed component of the voltage drop (see [0034]-[0035]);  

e) detecting a fiducial point on a second pulse wave of the same beat and corresponding to the arrival of the pulse wave to another area by a sensor placed in a distal area of the upper or lower extremities concerned (see [0036]);  
f) measuring a time interval between the start of the pulse wave of the IPG measured between the two extremities and the fiducial point of the second pulse wave for each beat (see [0036]);  and 
g) obtaining a PTT from the time interval measured between the pulse waves in the two signals obtained (see [0036]). 
 As to claim 2, Smith further discloses wherein the second pulse wave is obtained from a local IPG. 
As to claim 3, Smith further discloses wherein the second pulse wave is obtained from a photoplethysmogram (PPG), an arterial tonometer or a ballistocardiogram (BCG) (see [0036]). 
As to claim 13, Smith discloses a device for estimating the pulse transit time (PTT) from measurements obtained exclusively in distal areas of the extremities, comprising: 
a) a set of electrodes integrated into the surface of the device configured for being contacted by a subject, either by touching, grasping or holding them, arranged in such a way that it is possible to obtain from them the IPG between the two upper extremities or between the two lower extremities (see [0035], [0040], and [0043]);  
b) an IPG measurement system connected to said set of electrodes (see [0034]-[0036]);  

d) a signal processing system configured to automatically detect a time of arrival of the pulse wave to a zone proximal to the torso from the IPG measured between the extremities and in another zone from the second pulse signal (see [0036] – the current traveling through the torso may be measured using electrodes on the feet of the user);  
e) a calculation system configured to obtain a time interval between the respective instants of arrival of the pulse wave detected with the system of d) (see [0036]);  
f) a calculation system configured to obtain a PTT from said time interval (see [0036]);  and 
g) a communication system configured to communicate the calculated PTT to a user or other apparatus (see [0097]). 
As to claim 14, Smith further discloses wherein the set of electrodes is integrated into a housing of a mobile phone, tablet or remote control of a television or another household appliance (see Fig 1). 
As to claim 17, Smith further discloses wherein the set of electrodes is integrated in a weight scale (see Fig 1). 
As to claim 18, Smith further discloses wherein the system obtaining a cardiac pulse signal from a sensor placed in a distal area of the upper or lower extremities is an impedance plethysmograph which detects local volume changes in the area near the set of electrodes obtaining the IPG between said extremities (see [0036]). 

 As to claim 23, Smith further discloses wherein the impedance plethysmograph, uses the same set of electrodes as the IPG measurement system (see [0036]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2016/0073911 A1 to Hallab.
As to claims 5 and 21, Smith discloses an IPG used in conjunction with a BCG or PPG to measure PTT (see [0031], [0036]). 
There is no disclosure, however, of a first pulse wave being an IPG measured between the two hands and the second pulse wave being an IPG measured between the two feet. However, Smith states that PPG and IPG signals may be interchangeable (see [0042] – “For example, optical reflective sensors (e.g., for sensing PPG) may be used as an alternative to sensors for IPG.”).
Hallab teaches that it was well-known to measure PTT from the hands and the feet using PPG (see [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Smith, which uses a PPG/BCG in conjunction with IPG such that both the pulse wave arriving at the hands and feet are both measured using impedance plethysmography to achieve the predictable result that is a PTT given that such a modification would only amount to a mere substitution of one measurement modality for another to achieve the predictable result that is a measurement of the time of the pulse wave to traverse a given path length. Moreover, Smith acknowledges that substituting PPG for IPG is a measurement of the same underlying phenomenon (changes attendant to blood flow) using different techniques. 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2016/0033319 A1 to Kovacs.
As to claim 11, Smith fails to disclose wherein the PTT in the aorta and part of the legs is estimated from BCG wave I and the beginning of the pulse wave in the measured IPG between the two feet. 
However, in a related invention, Kovacs discloses measuring PTT in the aorta and part of the legs is estimated from BCG wave I and the beginning of the pulse wave in the measured IPG between the two feet (see [0132]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PTT determination of Smith to include the timing of markers as shown by Kovacs in order to achieve the predictable result that is a reliable measure of PTT indicative of cardiovascular health.
As to claim 12, Smith fails to disclose wherein the PTT in the aorta and part of the arms is estimated from the beginning of the pulse wave of the IPG measured between the two hands and a J wave of the BCG. 
However, in a related invention, Kovacs discloses measuring PTT in the aorta and part of the arms is estimated from the beginning of the pulse wave of the IPG measured between the two hands and a J wave of the BCG (see [0139], [0152]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PTT determination of Smith to include the timing of markers as shown by Kovacs in order to achieve the predictable result that is a reliable measure of PTT indicative of cardiovascular health.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2007/0225609 A1 to Rosch et al. (“Rosch”) and further in view of US 6,648,828 B2 to Friedman et al. (“Friedman”).
As to claim 7, Smith fails to disclose wherein the PTT in one arm is estimated from the beginning of the pulse wave of the IPG measured between the two hands and the beginning of the pulse wave of a plethysmographic sensor placed in the hand of that arm. 
In a related invention, Rosch shows that PTT can be measured as an IPG measured between the two hands and a plethysmographic sensor placed in the hand of that arm (see Fig 1, elements 60 and 105 and [0009] – “It will further be appreciated that the heart rhythm measuring system may also be realized in form of an impedance plethysmograph or a phonocardiograph.”). Rosch fails to go into any detail regarding how the ECG and PPG technique would be adapted to measure PTT. In another disclosure explaining how PTT can be measured using a PPG and ICG, Friedman teaches that such PTTs are measured at the beginning of the pulse wave of the IPG and the beginning of the pulse wave of a plethysmographic sensor (see Fig 3 and col 3, ln 66-col 4, ln 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PTT measurement of Smith using impedance and another pulse wave by incorporating the PPG hand measurement and IPG of two hands as shown by Rosch and Friedman in order to achieve the predictable of a PTT measurement in a patient that, for example, does not have legs. 
As to claims 8-10, the analysis is the same as found in claim 7, except to substitute the relevant body part, to achieve the same predictable result in a patient that, for example, does not have arms or only one arm and two legs, etc. Obviousness is further found to lie in the fact that humans only have four limbs, and thus placement of the electrodes and PPG sensor at any of these .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of US 2013/03010700 A1 to Wiard et al. (“Wiard”) and further in view of US 2012/0016255 A1 to Masuo.
As to claim 15, Smith fails to disclose wherein the set of electrodes is integrated into an exercise device handlebar or into a handlebar of a device measuring body parameters such as weight or body composition. 
However, in a very similar invention, Wiard shows that the set of electrodes may be a handlebar (see Fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of the household appliance of Smith by using a handlebar as shown by Wiard as such a modification would amount to a simple substitution of one IPG device for another to yield the predictable result of an IPG.
As the handlebar of Wiard does not appear to be integrated into a handlebar of a device measuring body parameters such as weight or body composition, this is a difference between the claims and the prior art. However, such integration is well-known for body impedance devices as shown by Masuo (see Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar as shown by Wiard to integrate the handle into the appliance in order to achieve the predictable result of reducing misplacement of the handlebar due to its being integral with the rest of the device.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Friedman.
or the PPG is used as a measurement of the arrival of the pulse wave.
However, Friedman teaches that a PTT can be determined by IPG in conjunction with PPG (see Fig 3 and col 3, ln 66-col 4, ln 16). It would have been obvious to one of ordinary skill in the art to modify the PTT determination of Smith using the IPG and PPG as shown by Friedman in order to achieve the predictable result of determining both systolic and diastolic transit times.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791